COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER OF REINSTATEMENT

Style:                       Argelio R. Villarreal Saldana v. Victoria Lynn Villarreal
Appellate case number:       01-19-00424-CV
Trial court:                 428th District Court, Hays County, Texas
Trial court case number:     18-2100

        On August 6, 2020, we abated this appeal for the trial court to determine whether
the appellate record is complete. The trial court held a hearing, noting that notice had been
given to the attorneys of record and that the associate court heard the underlying trial. The
trial court also stated that although recordings are made from all hearings, not all hearings
are transcribed due to the lack of a court reporter. On August 10, 2002, appellee filed a
motion to reinstate, asserting that the record is complete. In reviewing the record, we note
that the appellate record contains the reporter’s record from the underlying hearing that
resulted in a default judgment of which appellant appeals. Based on our review of the
appellate record and the briefs filed by both appellant and appellee, we conclude that the
appellate record is complete, and we therefore grant the motion to reinstate and reinstate
the appeal. The appeal will be set for submission at the earliest practicable time.

         It is so ORDERED.


Judge’s signature: _____/s/ Sherry Radack_______
                    Acting individually      Acting for the Court


Date: ___September 3, 2020____